Citation Nr: 1139035	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-26 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia.

2.  Entitlement to service connection for hypertension, to include as secondary to hyperlipidemia.

3.  Entitlement to service connection for a respiratory disorder, to include bronchitis.

4.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 until July 1994.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge.  In May 2011VA received a statement from the Veteran's representative indicated that he had "directed [the Texas Veterans Commission] to request a withdrawal of his appeal."  An attached document signed by the Veteran, however, stated only that the Veteran was withdrawing his request for a hearing.  The Board has considered the notice of withdrawal from the Veteran's representative, and in the context of the Veteran's attached statement it seems that he was withdrawing only his request for a hearing and not his entire appeal.  Accordingly, the Board will address all issues that have been certified to the Board for adjudication.

The issue of entitlement to service connection for coronary artery disease, arteriosclerotic heart disease, and vascular disease has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Hyperlipidemia was not manifest during service and is not related to the service.

2.  Hypertension was not manifest in service or within one year of discharge, and is unrelated to service.

3.  Hypertension is not related to a service-connected disease or injury.

4.  A respiratory disorder, to include bronchitis, was not manifest during service, and is not related to service.

5.  A neck disorder was not manifest in service, and is unrelated to service.


CONCLUSIONS OF LAW

1.  Hyperlipidemia were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Hypertension is not proximately due to or the result of a service-connected disease or injury.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.310 (2011).

4.  A respiratory disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2011).

5.  A neck disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date, as well as information regarding what evidence was needed to prevail on his claims on a secondary basis under 38 C.F.R. § 3.310.

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, it is noted that in a DATE hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the appellant may submit in support of their claim.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  Furthermore, "[t]he duty to assist is not boundless in its scope" and "not all medical records . . . must be sought-only those that are relevant to the [V]eteran's claim." Golz at 1320, 21. 

Here service records have been obtained, as have records of VA treatment.  Furthermore, the Veteran was afforded VA examinations in March 2009 relating to hypertension and respiratory system.  During these examinations, the examiners took town the Veteran's history, conducted diagnostic testing, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions based on the examination that are consistent with the record.  The Board notes that it is "entitled to assume the competence of a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999). 

The Board is aware that the Veteran was not provided VA examinations relating to either hyperlipidemia or the cervical spine.  With that in mind, we noted that the VCAA requires an examination only when there is (A) competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability and; (B) evidence that indicates that such disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) insufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the stand tad of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278- 1279.  With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed below, the service treatment records are silent as to any complaints or treatment of the neck or cervical spine.  Furthermore, there is no current documentation of a cervical spine disorder.  Without competent evidence of a disability, VA examination as to the etiology of the claimed disorder is not warranted, even under the low threshold of McLendon.

With regard to the Veteran's claim relating to hyperlipidemia, hyperlipidemia is a laboratory finding relating to elevated cholesterol and not a disability for which service connection may be granted.  Accordingly, a VA examination is not warranted.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Generally

Veterans are entitled to compensation from VA or disabilities "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service) (West 2002).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

As an initial matter, the Board notes that the Veteran has not alleged that any of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.


1.  Hyperlipidemia

The Veteran has contended that he has been diagnosed with hyperlipidemia that is due to his active service.  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Brown, supra; see also Rabideau v. Derwinski, supra. VA has noted in public documents that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  VA statutes specifically provide that service connection may be granted for a "disability" resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110.

In this case, whether the record includes findings of hyperlipidemia has little bearing on the matter before the Board.  Even assuming that there are findings of hyperlipidemia, hyperlipidemia is not a disability for VA compensation purposes.  In cases such as this, where the law is dispositive and the claim must be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Therefore, entitlement to service connection for hyperlipidemia is denied as a matter of law.

2.  Hypertension 

Service connection for cardiovascular-renal disease, to include hypertension, may be presumed if it became manifest to a degree of 10 percent disabling during the first year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  When a disease is first diagnosed after service, service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during the Veteran's service, or by evidence that a presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

Except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2011). This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by service.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. Allen, supra.  Thus, in this case, in order to warrant service connection for hypertension on a secondary basis, the evidence must show that it was caused or aggravated by a service-connected disease or injury.

Effective October 10, 2006, the section heading of 38 C.F.R. § 3.310 was retitled "Disabilities that are proximately due to, or aggravated by, service-connected disease or injury."  Paragraph (b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), and a new paragraph (b) was added, which states:

(b) Aggravation of nonservice-connected disabilities.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service- connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

Hypertension is defined by the rating schedule as meaning that diastolic blood pressure is predominantly 90 millimeters or greater, and isolated systolic hypertension means that systolic blood pressure is predominantly 160 millimeters or greater with diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2011).

Service treatment records indicate that on examination in March 1971, the Veteran's lungs, chest, heart, and vascular system were all normal.  He denied any history of pain or pressure in the chest, palpitation or pounding heart, and high or low blood pressure, and his blood pressure was recorded as 104/64.

On commissioning examination in February 1978, the heart and vascular systems were normal and blood pressure was 134/86.  The Veteran affirmatively denied any history of pain or pressure in the chest, palpitation or pounding heart, and high or low blood pressure.

A dental treatment note from May 1978 indicates that the Veteran's blood pressure was 110/68.

In February 1981, the Veteran's blood pressure was 102/50 and 118/80.  In October 1982, his blood pressure was 122/80.  On examination in April 1991, blood pressure was 104/70, and his lungs, chest, heart and vascular systems were normal.  Blood pressure readings taken in April 1987 showed 130/100.  In May 1993, blood pressure was 112/86.

The Veteran's May 1994 separation examination indicated a history of high blood pressure with one occurrence in 1975 and no reoccurrences, no complications, and no sequelae.  The Veteran's lungs, chest, heart and vascular systems were normal, and blood pressure was 130/80.

Based on the foregoing, the service treatment records indicate a single instance of elevated blood pressure, but that on separation examination he did not have hypertension.  Although the term "hypertension" was in fact used on an in-service treatment note, the records clearly indicate that a chronic disease did not develop and the term was used merely to described an instance of elevated blood pressure.  Additionally, the Board is aware that hypertension is a chronic disease under 38 C.F.R. § 3.309.  However, the evidence of record indicates not only the elevated reading, but also normal findings at separation.  In the face of such normal findings, chronicity may be legitimately questioned.

This does not in itself preclude a grant of service connection.  Again, service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service or is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. §§ 3.300(c) (West 2002); 3.303(d); 3.310(a) (2011).  Nevertheless, a review of the post-service evidence leads to the conclusion that hypertension is not related to active service or a service-connected disease or injury for the reasons discussed below. 

Following separation from active service in July 1994, the Veteran was seen in March 1999 at a private facility after a two week episode of chest pain.  He reported a ten year history of heart palpitations once a day.  On examination, blood pressure was 140/96 in the left arm and 150/100 in the right arm.  Lungs were clear, the heart had regular rate and rhythm and there were no murmurs, gallops, or clicks.  The impression was of mild hypertension.

VA treatment notes from March 1999 indicate that the Veteran had a history of tachycardia dating to 1984.  There was no known trigger and tachycardia could occur at rest or during activity.  The issue was not related to ingestion of food or alcohol and the Veteran denied chest pain.  The Veteran reported no history of hypertension or cardiac problems or helicobacter pylori.  There was a family history of cardiac problems with both parents having had myocardial infarctions.  The Veteran's blood pressure was 140/80.

In his January 2007 claim the Veteran reported that in April 1998 a medical record noted increased blood pressure and in November 2002 he was diagnosed with hypertension.  Hypertension was again noted in January 2003 and March 2003.

On VA examination in March 2009, the Veteran stated that he had elevated blood pressure readings in 1975, 1976 and 1977 during physician assistant's school.  Serial blood pressure checks were normal.  Blood pressure readings had been high the week prior to his examination, and he reported taking medication to regulate his blood pressure since 2002.  The Veteran had no coronary artery disease, myocardial infarction, or congestive heart failure.  He reported an episode of chest pain in 1984 while stationed at Sheppard Air Force Base.  Physical examination revealed blood pressure readings of 190/100, 190/100 and 189/89.  The heart was of regular size, rhythm and rate, without murmers, thrills, or friction rubs.  The diagnosis was of hypertension, not controlled with his current medications.  The examiner concluded that evidence did not indicate that hypertension began during service.

In considering the lay and medical history as detailed above, the Board notes that the appellant is competent to give evidence about what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

With regard to the Veteran's competence to render medical opinions, the Board is aware that the Veteran was a commissioned physician's assistant, and given his medical training his statements are competent.  Nonetheless, the Board also must recognize the possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

Given their internal consistencies, the Board finds the Veteran's statements to be essentially credible.  Accordingly, the Board has been presented with competing competent evidence regarding the etiology of the Veteran's hypertension.  Whereas the Veteran has stated that the disability began during service, the VA examiner concluded that the evidence did not point to an in-service onset of hypertension.  In considering the evidence, it is noted that the Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Additionally, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board finds the rationale of the VA examiner in March 2009 to be especially probative.  Specifically, the examiner considered the Veteran's entire claims file and history, and did so without the potential taint of self-interest.  Accordingly, his conclusion that the in-service records did not show the onset of hypertension is more probative than the Veteran's own assertions to the contrary.

The Board also reiterates that on separation examination in May 1994, the lungs, chest, heart and vascular systems were normal and blood pressure was 130/80.  The evidence of record does not indicate an onset of hypertension until March 1999 when blood pressures were 140/96 in the left arm and 150/100 in the right arm.  It was not until that time that a competent opinion was rendered indicating mild hypertension.

The Board has also considered the Veteran's claim of entitlement on a secondary basis.  Again, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2011).   Service connection has been established for impingement syndrome of the right shoulder, sinusitis, avulsion fracture of the right ankle, right inguinal herniorrhaphy, and left varicocele. 

The Veteran has stated his belief that hypertension is due to hyperlipidemia.  The Board notes, however, that entitlement to service connection for hyperlipidemia has not been established.  The Veteran has not offered any evidence of a connection between hypertension and any other service-connected disability, nor is there any such evidence of record.  Accordingly, entitlement to service connection for hypertension on a secondary basis must be denied.

In sum, the more probative evidence establishes that hypertension first developed several years after service and that it is unrelated to service.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

3. Respiratory Disorder

Service treatment records indicate that on examination in March 1971, the lungs and chest were normal, and he denied any history of chronic or frequent colds, and chronic cough.  In December 1972, the Veteran reported coughing up blood and vomiting.

In September 1977, the Veteran reported with a two-day history of coughing.  The next day he reported feeling better, and the lungs were clear to auscultation.  The diagnosis was of bronchitis, resolving.

On commissioning examination in February 1978, the Veteran's lungs were normal and he affirmatively denied any history of chronic or frequent colds, and chronic cough.  In October 1978, the Veteran had an upper respiratory infection.

In October 1982, radiographic imaging revealed an area of ill-defined hazy increased density in the right lower lung field.  It appeared to be stable and the impression was of pleural scarring.  Subsequent imaging in October 1982 confirmed the presence of pleural scarring in the right lower lung field, with no other abnormality.

On examinations in April 1981, April 1986 and April 1991, the lungs and chest were normal.  On evaluation in May 1993, the Veteran denied any history of lung disease and lungs were normal.

Examination in May 1994 indicated normal lungs and chest, and the Veteran denied a history of chronic or frequent colds, and chronic cough.  May and June 1994 evaluations indicated that radiographic imaging showed an absence of acute chest disease with clear lung fields.

The foregoing in-service records indicate a history of transient respiratory disorders without onset of a chronic disability, normal findings in 1993 and 1994, and with radiographic evidence of an absence of chest disease on separation.

The Veteran separated from service in July 1994, and in May 1998 he reported a two-day history of sinus congestion and sore throat.  On evaluation, the lungs were clear to auscultation, and without murmurs, rubs or gallups.

In August 2001 he reported a history of chronic allergies and sinusitis.

In a January 2007 statement he reported that he had an "episode" of sinusitis, which he said was accompanied by bronchitis, once every two months, and requiring extensive antibiotics.

On VA examination in October 2007, the Veteran reported to the examiner that he had five to six sinus infections a year requiring antibiotic use.  He further indicated to the examiner, that each sinus infection was accompanied by bronchitis with coughing for four to six weeks at a time.

On VA examination in March 2009 the Veteran reported nine instances of upper respiratory tract infections in 2007 and eight such infections in 2008.  He said symptoms tend to begin with nasal congestion and proceed to bronchitis.  Following a physical examination, the examiner determined that he was unable to reconcile the complaints of recurrent upper respiratory tract infections with the results of his physical findings and two radiographic imaging studies.  He opined that in a person with eight "sinus" infections requiring antibiotics, one would expect to find significant pathology on radiographic imaging.  However in this case, no such pathology was seen and the examiner determined that there was no acute or chronic sinusitis present.  A separate report from March 2009 regarding imaging of the chest indicated that the lungs were clear.

The Board has reported on the Veteran's competency in reporting medical symptomatology above, and it is further noted that symptoms of a respiratory disorder or capable of lay observation.  Nonetheless, the Board finds the Veteran's statements to be not credible.  Specifically, while the Veteran has averred to having had fifteen respiratory infections in 2007 and 2008 combined, the examiner in 2009 stated that this radiographic imaging studies were objectively inconsistent with such a rate of infection.  Furthermore, with regard to in-service symptomatology, the Board notes that radiographic imaging at separation in 1994 confirmed the absence of chest disease and the Veteran denied a history of chronic or frequent colds, and chronic cough.

Accordingly, the primary evidence of record relating any respiratory disorder, including bronchitis, to service, are the Veteran's non-credible statements which are contradicted by objective imaging of record and the Veteran's own in-service statements at separation.  At a minimum, the Veteran has been shown to be an inconsistent historian.

Accordingly, the Board finds that the in-service and post-service evidence leads to the conclusion that the Veteran does not have a respiratory disorder related to service or to a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


4. Neck Disorder

The Veteran's service treatment records reflect that on examinations in March 1971 and February 1978, the Veteran's neck and spine were normal and he affirmatively denied any history of arthritis; bone, joint, or other deformity; and recurrent back pain.

January 1978, he complained of the sudden onset of mid-back pain, though this was later described as involving the area of T10-12.

Examinations in April 1981, April 1986, and April 1991, showed that the Veteran's neck and spine were normal.

On retirement examination in May 1994, the Veteran's neck and spine were normal, and he was described as having good range of motion and reflexes with regard to the spine and musculoskeletal system.  The Veteran endorsed histories of arthritis; bone, joint, or other deformity; and recurrent back pain.  In the narrative portion of his report of medical history it was indicated that the Veteran had recurrent back pain from 1977 until 1984, with five episodes requiring bed rest.

Based on the foregoing, service treatment records show that the Veteran had some mid-back pain in 1978, and recurrent pain from 1977 until 1984, but a normal neck and back on separation in 1994.  Again, this does not in itself preclude a grant of service connection; however a review of the post-service evidence leads to the conclusion that a cervical spine disorder is not related to active service for the reasons discussed below. 

Following separation from service in July 1994, the Veteran was seen for sinus congestion in May 1998.  At that time, he reported on his general medical history which included degenerative joint disease of the right shoulder and hip.  He did not endorse any history of neck symptoms, and the neck was described as supple.

The Veteran was seen in March 1999 regarding his heart; his neck was described as supple. 

In September 2002, the Veteran was seen for a neurologic consultation relating to neck pain.  He reported headaches and some paresthesias going down the right arm with a significant amount of spasm.  Magnetic resonance imaging had revealed severe spinal stenosis at C4-5 and C5-6 with canal narrowing and cord deformity.  The Veteran reported a history which included "neck injury," but no additional details.  The final impressions following evaluation were of cervical radiculopathy, cervical spinal stenosis, and myofascial pain and spasm.

In August 2002 the Veteran was seen regarding cervical spondylosis.  Magnetic resonance imaging of the cervical spine showed normal alignment, and changes compatible with a C-3 Klippel-Feil anomaly.  The C5-6 disc had moderate degenerative changes with slight disc narrowing, retrolisthesis and disc bulging.  There were also severe changes of acquired spinal stenosis at the C4-5 and C5-6 levels with marked canal narrowing and cord deformity, and multilevel foraminal narrowing, greater on the right side, at the C4-5 level.

In a general treatment note of December 2006, the Veteran reported numbness running from his left hip to his left knee.  He also reported a cervical spine surgery in October 2002.  Cervical spine motion was stiff and slow, but full range.  The neck was negative for impingement and his grip strength was within normal limits.

In his January 2007 claim, the Veteran stated that he injured his neck when diving into a pool in 1971.  He said initially that the neck was merely stiff for seven to ten days, but that during the 1970s he had several episodes of torticollis.  He reported that he had no other "significant" spinal injuries or problems until August 2002, and he attributed his cervical spine disorder to the pool accident in 1971.

Again, given the Veteran's medical training, he is considered to be competent to comment and render opinions regarding his neck.  The credibility of such opinions, however, has been reduced by the Veteran's own statements.  Specifically, while the Veteran now avers to chronic neck pain throughout service, the records show that on examinations April 1981, April 1986, April 1991, and on separation examination in May 1994, the Veteran's neck and spine were normal.  Furthermore, when the Veteran submitted a claim of entitlement to service connection in July 2002, he did not claim any neck disorder.  His silence when otherwise affirmatively speaking constitutes negative evidence.  Thus, to the extent that he has endorsed continuity of symptomatology, the contemporary evidence contradicts such statements and he is otherwise not credible.

In summation, outside of the Veteran's non-credible statements there is no evidence of an in-service onset of the claimed neck disorder.  The Board concludes that the preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER


Service connection for hyperlipidemia is denied.

Service connection for hypertension is denied.

Service connection for a respiratory disorder is denied.

Service connection for a neck disorder is denied.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


